I N      T H E   C O U R T     O F     A P P E A L S     O F    T E N N E S S E E
                                                                                                                                FILED
                                                            A T     K N O X V I L L E                                      January 14, 1999

                                                                                                                          Cecil Crowson, Jr.
                                                                                                                          Appe llate Court
                                                                                                                               Clerk

P A M E L A     A N N   D R I N N O N      B R O O K S ,      )        C / A   N O .     0 3 A 0 1 - 9 8 0 1 - C H - 0 0 0 0 8
                                                              )
                      P l a i n t i f f - A p p e l l a n t , )
                                                              )
                                                              )
                                                              )
v .                                                           )        A P P E A L A S O F R I G H T F R O M                   T H E
                                                              )        H A M B L E N C O U N T Y D O M E S T I C               R E L A T I O N S   C O U R T
                                                              )
                                                              )
                                                              )
                                                              )
J A C K     T H O M A S B R O O K S , J R . ,                 )
                                                              )        H O N O R A B L E      J O Y C E   M .      W A R D ,
                      D e f e n d a n t - A p p e l l e e . )          J U D G E




F o r     A p p e l l a n t                                            F o r   A p p e l l e e

J I M W . S T A M B A U G H                                            J I L L R . T A L L E Y
S t a m b a u g h L a w O f f i c e                                    D a n d r i d g e , T e n n e s s e e
M o r r i s t o w n , T e n n e s s e e




                                          M E M O R A N D U M                         O P IN IO N




                                                                         1
A F F I R M E D           A N D R E M A N D E D                                                                                                                                 S u s a n o ,         J .
                            P a m e l a A n n D r i n n o n                                   T u r n e r ,                  f o r m e r l y         B r o o k s ,            f i l e d a

p o s t - d i v o r c e                   p e t i t i o n              s e e k i n g               s o l e         c u s t o d y             o f     t h e          p a r t i e s ’         m i n o r

c h i l d ,         W i l l i a m               C l a y t o n            B r o o k s               ( D O B :            O c t o b e r          5 ,       1 9 9 0 ) .            T h e       t r i a l

c o u r t        h e l d ,            i n       e f f e c t ,            t h a t           t h e r e             h a d         n o t      b e e n        a     s u f f i c i e n t

c h a n g e         i n     c i r c u m s t a n c e s                        t o        w a r r a n t              a         c h a n g e       i n       t h e        j o i n t       c u s t o d y

a r r a n g e m e n t                 p r e v i o u s l y                d e c r e e d               b y         t h e         c o u r t .           I t       d e n i e d          t h e

p e t i t i o n           a n d           M r s .        T u r n e r             a p p e a l e d ,                 a r g u i n g             t h a t         t h e      e v i d e n c e

p r e p o n d e r a t e s                   a g a i n s t              t h e       t r i a l            c o u r t ’ s              f i n d i n g s .



                            A         t r i a l          c o u r t           h a s         b r o a d             d i s c r e t i o n               r e g a r d i n g            a     c u s t o d y

d e t e r m i n a t i o n .                        B r u m i t           v .       B r u m i t ,                 9 4 8         S . W . 2 d         7 3 9 ,          7 4 0     ( T e n n . A p p .

1 9 9 7 ) .           W e           w i l l        n o t        d i s t u r b              s u c h          a      d e t e r m i n a t i o n                   u n l e s s          t h e

r e c o r d         r e f l e c t s                a n        a b u s e          o f       t h a t          d i s c r e t i o n .                    I d .



                            W e           f i n d        a n d         h o l d          t h a t         t h e           e v i d e n c e            d o e s          n o t

p r e p o n d e r a t e                   a g a i n s t           t h e          t r i a l           c o u r t ’ s               d e t e r m i n a t i o n                  t h a t      t h e

f a c t s        b e f o r e              i t      d i d        n o t        w a r r a n t              a        c h a n g e           i n     t h e         c u s t o d i a l

a r r a n g e m e n t .                     W e      f i n d           n o       a b u s e           o f         d i s c r e t i o n               i n       t h i s        c a s e .

A c c o r d i n g l y ,                   t h e      j u d g m e n t               o f        t h e         t r i a l            c o u r t         i s       a f f i r m e d .              O u r

a f f i r m a n c e                 i s     p u r s u a n t              t o       t h e           p r o v i s i o n s                 o f     R u l e         1 0 ( b ) ,          R u l e s       o f
                                                                  1
t h e   C o u r t           o f           A p p e a l s .                    C o s t s         o n          a p p e a l           a r e       t a x e d          a g a i n s t           t h e


            1
                R u l e     1 0 ( b ) ,           R u l e s      o f     t h e         C o u r t      o f       A p p e a l s ,        p r o v i d e s        a s      f o l l o w s :

                            T   h    e C o u r t , w i t h t h e c o n c u r r e                                n c e    o    f a l l j u d g e s
                            p   a    r t i c i p a t i n g i n t h e c a s e , m                                a y a    f    f i r m , r e v e r s e o r
                            m   o    d i f y t h e a c t i o n s o f t h e t r                                  i a l    c    o u r t b y m e m o r a n d u m
                            o   p    i n i o n w h e n a f o r m a l o p i n i o                                n w o    u    l d h a v e n o

                                                                                                        2
a p p e l l a n t .               T h i s         c a s e       i s   r e m a n d e d     t o   t h e    t r i a l            c o u r t     f o r

e n f o r c e m e n t             o f        t h a t    c o u r t ’ s       j u d g m e n t     a n d    c o l l e c t i o n              o f    c o s t s

a s s e s s e d   b e l o w ,                   a l l   p u r s u a n t       t o   a p p l i c a b l e         l a w .



                                                                                _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                C h a r l e s D . S u s a n o , J r . , J .



C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H o u s t o n M . G o d d a r d , P . J .



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J .




                      p   r   e    c    e   d e n t i a l   v   a l u e .  W h e n a c    a s e i s d e c i     d e d     b    y
                      m   e   m    o    r   a n d u m o p   i   n i o n i t s h a l l b   e d e s i g n a t e   d “ M     E    M O R A N D U M
                      O   P   I    N    I   O N , ” s h a   l   l n o t b e p u b l i s   h e d , a n d s h     a l l     n    o t b e
                      c   i   t    e    d     o r r e l i   e   d o n f o r a n y r e     a s o n i n a s       u b s e   q    u e n t
                      u   n   r    e    l   a t e d c a s   e   .

                                                                                    3